Citation Nr: 1118285	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II as a result of exposure to herbicides.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a neurological disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.   

The Veteran presented testimony at a Board hearing in August 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran's alleged stressor involves being in Chu Lai, Vietnam during the battle of Chu Lai.  He alleges that he was frequently in a hostile environment and that one of his jobs was to refuel C130s (airplanes) that were picking up the dead and wounded.  Personnel records confirm that the Veteran was in Chu Lai, Vietnam from June 1965 to February 1966.  

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service.  

Diabetes mellitus, type 2

The record shows that the Veteran did serve in the Republic of Vietnam; and his exposure to herbicides is therefore presumed.  It appears that the basis for the RO's denial of the claim is that the Veteran has not been diagnosed with diabetes mellitus, type II.  However, it does not appear that the Veteran has been afforded a VA examination to determine whether or not he has diabetes mellitus, type II.  A 2007 VA clinical record lists assessments of metabolic syndrome and glucose intolerance, but the Board believes an actual VA examination is required in light of the Veteran's Vietnam service and his claim of diabetes mellitus, type II.    

Heart disability

The Veteran's contentions regarding entitlement to service connection for a heart disability are not entirely clear.  However, in his August 2010 Board hearing, he seemed to suggest that his heart disability was at least in part due to the fact that he is always stressed and scared.  It appears to the Board as though the Veteran is contending that his heart disability may be secondary to a psychiatric disability (PTSD), which has thus far not been service connected, and which is still on appeal.  

Since the outcome of the Veteran's PTSD claim may impact the eventual determination of the entitlement to service connection for a heart disability issue, consideration of the heart disability issue is not appropriate at this time pending further development of the PTSD issue as discussed above.  

Additionally, the record as it stands is not clear as to what type of heart disorder(s), the Veteran suffers.  The Board notes a recent regulatory change with regard to presumptive diseases for certain Vietnam Veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  For purposes of this regulation, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53202.  However, there is a February 2009 private medical report which lists coronary artery disease among a number of other cardiovascular impressions.  Under the circumstances, additional development of the medical evidence with regard to the heart disability claim is necessary to fully assist the Veteran.

Neurological

A May 2007 outpatient treatment report reflects that the Veteran underwent an Agent Orange examination in May 2007.  He was diagnosed with neuropathy.  

Under the circumstances, consideration of the neuropathy issue is also not appropriate at this time pending resolution of the diabetes issue since neuropathy can be associated with diabetes.  

Finally, at the Veteran's August 2010 Board hearing, he testified that he was receiving treatment from a Dr. Jerrod and a Dr. Raynor.  The claims file does not appear to have these records.  The Veteran should be sent a VA Form 21- 4142 (Authorization and Consent to Release Information) which would allow the RO to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VA Form 21- 4142 (Authorization and Consent to Release Information) which would allow the RO to obtain records from Dr. Raynor and Dr. Jerrod, on the Veteran's behalf.

2.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

     a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either 

     (1)  a verified stressor, or 

     (2)  a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.    

     b)  If any other psychiatric disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

3.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of the claimed diabetes mellitus, type II.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed.  The examiner should clearly report whether or not a diagnosis of diabetes mellitus, type II is warranted. 

4.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of the claimed heart disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed.  The examiner should clearly state whether the Veteran suffers from ischemic heart disease.  

Regardless of whether the Veteran suffers from ischemic heart disease, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current heart disorder was manifested during service or is otherwise causally related to service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current heart disorder is proximately due to, or has been aggravated by, any psychiatric disability which has been diagnosed.  

A rationale should be furnished for all opinions.

5.  The Veteran should be afforded a VA examination for the purpose of determining the nature, extent, and etiology of his neuropathy.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's neuropathy began during or is causally linked to any incident of service, to include as secondary to diabetes mellitus, type II  

A rationale should be furnished for all opinions.

6.  After completion of the above, the RO should review the expanded record and determine if the benefits sought as to all issues can be granted.  The RO should consider all theories of service connection (direct, presumptive, and secondary (to include by aggravation)) as may be appropriate based on the above development of the medical evidence.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


